Citation Nr: 0419297	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as a result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1966 to August 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that determination, the RO 
inter alia denied service connection for a pulmonary disease, 
to include as a result of Agent Orange exposure.  The 
appellant disagreed and this appeal ensued.  The Board 
remanded the case in December 2000 and in March 2003 for 
additional development.  


FINDING OF FACT

The appellant has asthma, which was not manifested by until 
many years after active service and is not related to service 
or due to exposure to Agent Orange.  


CONCLUSION OF LAW

A pulmonary disorder was not incurred in or aggravated during 
active service and is not linked to exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claim was received in 1998, and there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2003).  The United States Court of 
Appeals for Veteran Claims' (Court's) decision in  Pelegrini 
v. Principi (Pelegrini II), No. 01-944, U.S. Vet. App. (June 
24, 2004) (granting motion for reconsideration of and 
vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 
412 (2004)), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in 1998, the RO sent him 
a January 1999 letter discussing the evidence it had 
concerning his claim and the information or evidence needed 
to substantiate the claim.  The appellant had identified 
various sources of medical evidence, and the RO sent these 
sources (as well as the appellant) letters in January and 
February 1999 asking for medical evidence concerning the 
claim.  By a May 1999 letter, the RO informed the appellant 
of the rating action initially denying this claim.  The 
appellant disagreed, and the RO then sent him a statement of 
the case in July 1999 informing him of the evidence 
considered, the legal criteria, and the analysis of the 
claim, including identification of elements for which 
evidence was deficient.  By a letter in September 1999, the 
RO told the appellant of a scheduled hearing; a transcript of 
that hearing in September 1999 is of record.  After obtaining 
other evidence, the RO issued the appellant a November 1999 
supplemental statement of the case.  The Board remanded the 
claim in December 2000 for further evidentiary development.  
In January 2001, the RO asked the Social Security 
Administration for records in it possession concerning the 
appellant, and by a January 2001 letter told the appellant of 
its communication with the Social Security Administration.  
After obtaining further evidence, the RO issued the appellant 
a March 2002 supplemental statement of the case.  In an April 
2002 letters, the RO asked two further sources of medical 
information identified by the appellant for information 
relevant to this appeal; by another letter that month the RO 
told the appellant of its communication with these sources.  
In June 2003, the Board again remanded the claim for RO 
consideration of evidence developed.  After doing so, the RO 
issued an April 2004 supplemental statement of the case that 
informed him of the evidence considered, the legal criteria, 
and the analysis of the claim, including identification of 
elements for which evidence was deficient.  

VA has informed the appellant of the evidence necessary to 
substantiate the claim.  As early as 1999, when service 
connection was initially denied, the RO notified the 
appellant of the need for information or evidence concerning 
the connection to service of his claimed pulmonary disorder.  
In response, the appellant identified sources of treatment, 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  See 
Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The evidence of record includes the 
service medical records, records utilized by the Social 
Security Administration, VA clinical, treatment, and hospital 
records, private medical records, lay statements, submissions 
from the appellant, and documentation of efforts to obtain 
evidence from health care sources identified by the 
appellant.  In May 2003, the claims file was reviewed by a VA 
examiner, who rendered a medical opinion pertinent to this 
case.  The appellant has not identified any additional VA or 
private treatment records with regard to the claim.  There is 
no reasonable possibility further assistance might 
substantiate the claim.   See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  

II.  Analysis

The claimant seeks to establish service connection for a 
pulmonary disorder.  He asserts it arose due to his exposure, 
while he was in Vietnam, to petroleum chemicals and to Agent 
Orange, a herbicide agent used during the Vietnam conflict.  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a claimant who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at § 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

A "herbicide agent" is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (2003).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  

The evidence of record documents the appellant's service in 
Vietnam.  A Department of Defense (DD) Form 214, Certificate 
of Release or Discharge from Active Duty, indicated that he 
was an army petroleum storage specialist who had one year of 
foreign service and who received the Vietnam Service Medal 
and the Vietnam Campaign Medal, service awards signifying 
service in Vietnam.  The record thus supports the conclusion 
that the appellant served in Vietnam, and thereby had 
qualifying service in the Republic of Vietnam during the 
Vietnam era.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2003).

As indicated above, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. §3.309 (2003), 
will be considered to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a) (2003).  VA regulations provide that if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, several specified disorders (including 
respiratory cancers, including cancer of the lung, bronchus, 
larynx, and trachea) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2003) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (2003) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2003).  The appellant has not alleged he has a 
respiratory cancer and the record contains no medical 
evidence of a respiratory cancer.  Thus, service connection 
cannot be established on a presumptive basis under 38 C.F.R. 
§ 3.309(e) (2003).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The evidence of record pertinent to this appeal begins with 
the service medical records, which are silent as to any 
chronic respiratory disorder.  The induction examination in 
April 1966 showed a normal lungs and chest clinical 
evaluation and no complaints of respiratory illness or 
symptoms.  A May 1968 clinical record noted a mild upper 
respiratory infection, manifested by a productive cough, 
nasal congestion, and postnasal drip.  A May 1968 separation 
examination, though, again showed a normal lungs and chest 
clinical evaluation and no complaints of respiratory illness 
or symptoms.  

The record includes a long history of respiratory complaints 
and medical evidence showing a current disorder described as 
bronchitis or asthma beginning in 1981, approximately 13 
years after separation from service.  VA x-ray report in 
January 1981 noted old granulomatous change, otherwise 
normal.  VA clinical records in June 1982 noted viral upper 
respiratory infections; an x-ray that month showed no active 
parenchymal lung pathology.  VA clinical records in May 1986 
diagnosed upper respiratory infection, sinusitis, and 
bronchitis; an x-ray revealed no radiographic evidence of 
acute disease.  VA clinical records in September 1994 showed 
bronchitis.  VA clinical records in January 1996 showed 
asthma.  Private clinical records from 1993 to 1998 discussed 
cold symptoms, asthma, bronchitis, sinusitis, and chronic 
obstructive pulmonary disease, as well as the appellant's 
history of tobacco use.  VA examination in April 1996 
revealed asthma (for which the appellant took steroids) and 
mild restrictive pulmonary impairment on pulmonary function 
testing; a chest x-ray was normal.  VA chest x-ray in January 
1998 showed an impression of high suspicion of a nodular 
appearing density on the lateral view posteriorly that needed 
further evaluation, as a possibly pulmonary mass was 
suspected.  VA hospital records in January and February 2002 
showed the appellant went to the emergency room for 
difficulty catching his breath.  A chest x-ray revealed a 
spot on his lung.  A CT scan of the chest was negative for 
malignancy; he had a stable calcified granuloma and no other 
findings.  VA clinical records in October and November 2002 
showed bronchitis and asthmatic exacerbations.  

This evidence satisfies the initial element of a service-
connection claim, namely the need for medical evidence of a 
current pulmonary disorder.  As for a direct basis for 
service connection, the key question in this case is whether 
there is medical evidence connecting this current asthma, 
first demonstrated in the early 1980s, and the appellant's 
service in Vietnam in the late 1960s.  

VA respiratory examination in January 2002 showed an 
impression of asthmatic bronchitis.  It was noted that the 
appellant reported a history of breathing difficulty within 
one year of his separation from service, particularly if he 
were exposed to noxious fumes.  This had progressed over the 
years, to now constitute daily chronic chest congestion, 
cough, wheezing, and shortness of breath.  Pulmonary 
examination revealed normal chest dimensions, slightly 
labored breathing, marked expiratory rhonchi, rales, and 
wheezes scattered throughout both lungs, and cough during 
forced expiration.  

Because this examination did not provide a medical opinion as 
to the etiology of the asthma, another examination was 
conducted in May 2003, which indicated that the claims file, 
including the service medical records, was reviewed.  The 
examiner noted there was no history of tuberculosis or other 
infectious disorder.  It was noted the appellant had 
calcified pulmonary nodule, which was granuloma.  There were 
no other abnormalities noted on the CT.  The examiner 
remarked that the appellant first developed asthma in the 
early 1990s, though he complained of having some shortness of 
breath in the late 1970s that was later determined to be 
sleep apnea.  There was also a 20-year intermittent history 
of smoking.  Examination revealed the lungs to be clear to 
auscultation and percussion, without rales, rhonchi, or 
wheezes.  The impression was asthma.  Based on review of the 
claims file, the examiner concluded the asthma was not 
related to any injury in service or to any findings in 
service.  

Thus, the sole medical opinion of record addressing the 
etiology of the claimed pulmonary disorder (diagnosed as 
asthma) is contrary to the appellant's assertions.  In 
support of his contentions, the appellant has presented two 
statements from friends.  The appellant testified at his 
September 1999 hearing that he had respiratory symptoms 
within one year of separation from service.  The record also 
includes a January 1999 statement from a friend of the 
appellant indicating the friend had witnessed the appellant's 
shortness of breath with activity and occasional acute 
respiratory distress.  Statements from other friends dated in 
October 1999 discussed the appellant's lack of pulmonary 
symptoms prior to service, and his post-service complaints of 
shortness of breath.  Laypersons, such as the appellant and 
the authors of these statements, may present evidence on 
matters within their competence, such as what they observe.  
However, these lay statements, as well as the appellant's 
unsupported lay allegations of a connection, are outweighed 
by the medical opinion rendered in this case.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (medical opinion 
requires a foundation in medical expertise).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a pulmonary disorder, 
to include as a result of exposure to Agent Orange.  


ORDER

Service connection for a pulmonary disorder, to include as a 
result of Agent Orange exposure, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



